Citation Nr: 0720226	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-32 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
leg and hip disabilities.

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations in July 2003 and July 
2005 by the above Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Claims for service connection for left leg and hip 
disabilities were denied by the RO in April 1980 and not 
appealed; that was the last final denial as to those issues 
on any basis before the present attempt to reopen the claim.

2.  The evidence received since the April 1980 decision is 
new, but it does not raise a reasonable possibility of 
substantiating the underlying claims for service connection, 
and therefore is not material evidence.  

3.  Peripheral neuropathy was not manifested in service or 
for many years thereafter, and is not shown by competent 
evidence to be related to any service-connected disability.


CONCLUSIONS OF LAW

1.  The RO's unappealed April 1980 decision, denying service 
connection for left leg and hip disabilities, was final based 
upon the evidence of record at that time.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a left leg 
and hip disabilities.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).

3.  Peripheral neuropathy was not incurred in service and is 
not secondary to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Left leg and hip

The RO's April 1980 decision is final based upon the evidence 
then of record.  See 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  38 U.S.C.A. § 5108.  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2006); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's request to reopen his claim was filed 
in November 2002, so the amended regulatory provisions 
governing new and material evidence are applicable.  
Consequently, the appeal will be decided under the current 
version of section 3.156(a), as is outlined in the decision 
below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims has 
stated that, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 
9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, which means, in this case, since the April 1980 RO 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Factual Background and Analysis

In August 1979, the veteran filed claims for service 
connection for left leg and pelvic disabilities secondary to 
his service connected fracture residuals of the right tibia 
and fibula.  His primary contention was that a shoe lift and 
brace, required to support his service-connected right tibia 
and fibula fracture residuals, caused damage to his left leg 
and hip.  The RO denied the veteran's claims in April 1980 on 
the basis that the evidence did not show current pelvic, hip 
or left leg injuries that were due to or the result of the 
service connected right leg. 

Evidence before the RO in April 1980 included the veteran's 
claim for service connection, service medical records (SMRS) 
and post service treatment records dated from 1966 to 1979.  
These records show the veteran was treated for an episode of 
left hip pain secondary to a work-related injury in October 
1978.  The remaining records otherwise negative for any 
chronic left leg or hip disability.

Evidence since April 1980 consists of additional private and 
VA records dated from 1979 to 2005 showing treatment of the 
veteran for various medical problems and complaints, few of 
which pertain to left lower extremity complaints or clinical 
findings.  Medical reports and statements dated in 1979 also 
reflect that the veteran felt pain his left leg while 
attempting to get out of his mail jeep at work.  No diagnosis 
was noted however.  An April 2004 VA examination report is 
likewise negative in that no chronic left leg or left hip 
injury residuals were identified or diagnosed.  A VA 
examination in September 2004 shows a diagnosis of peripheral 
neuropathy involving the lower extremities, however it was 
not attributed to the veteran's service-connected right leg 
disability. 

Although the evidence associated with the file since the 1980 
rating decision is "new" in the sense that it was not 
previously of record, it is not "material" for purposes of 
reopening the claim because it does not show that the veteran 
suffers from some type of disabling residuals of the left 
lower extremity as a result of his service-connected right 
leg disability (which is the pivotal issue underlying the 
claim for service connection), and thus it does not raise a 
reasonable possibility of substantiating the claim.  

To the extent that the veteran has offered lay statements in 
an attempt to establish during service, the Board notes that 
such evidence essentially constitutes reiterations of 
assertions made in connection with the prior denial, and, 
thus, cannot be considered "new" within the meaning of 38 
C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  In any event, as the veteran is not shown to 
possess the appropriate medical expertise and training to 
competently offer an opinion as to whether he has current 
left leg and hip disabilities that are related to his 
service-connected right leg, any statements purporting to do 
so cannot constitute material evidence.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For these reasons, the unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen the previously disallowed claim.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for left leg and hip disabilities.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).



Service Connection for Peripheral Neuropathy

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As pertinent in the present case, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2006).  The Court has held that when aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected to the extent of the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) 
(en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version favors the 
veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-00.

Factual Background and Analysis

The veteran contends that he developed peripheral neuropathy 
as a result of one or more service-connected disabilities.  
He does not contend that the disorder began in service, or is 
directly related to his active service, nor is this shown by 
the record to be the case.  Rather, he has limited his 
argument to principles of secondary service connection.  
Accordingly, the Board will analyze the veteran's claim on 
that basis.  

The post-service evidentiary record in this case is 
extensive, consisting of three volumes of documents.  The 
vast majority of these treatment reports, dated between 1966 
and 2005, show that the veteran has received many years of 
treatment for various orthopedic disorders, primarily 
involving his right lower extremity and lumbar spine.  

While a September 2004 VA examination report shows a 
diagnosis of peripheral neuropathy, it fails to indicate that 
any service-connected disability is related to it.  At that 
time examination revealed the tendon reflexes were absent 
peripherally in all four of the veteran's extremities.  
Subsequent neurological findings confirmed peripheral 
neuropathy in both lower extremities as well as both upper 
extremities.  The examiner concluded the peripheral 
neuropathy was nutritional in origin due to the veteran's 
vitamin deficiency and regular weekly alcohol intake over 
many years.  There was also evidence of mild bilateral carpal 
tunnel syndrome, which the examiner attributed to the 
veteran's post service military employment as a postal 
carrier.  This report provides an opinion, consistent with 
the veteran's medical history and uncontroverted by any other 
medical evidence of record.  

The veteran is clearly of the opinion that his peripheral 
neuropathy is related to his service connected disability.  
However, he has not brought forth any medical evidence that 
would suggest a nexus between its development and any service 
connected disability, and a layman such as the veteran is not 
competent to offer a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, his own opinion and his 
theories do not constitute competent medical evidence in 
support of his claim and thus carry no probative weight on 
the critical question in this matter of medical causation.  
The single competent medical opinion in the record 
conclusively found that there was no medical basis for 
holding that the veteran's peripheral neuropathy and any 
service-connected disabilities are etiologically or causally 
associated.  This also refutes any grant of service 
connection on the basis of the judicial precedent in Allen, 
which would be permitted if any service-connected disability 
were causing aggravation of the peripheral neuropathy, a 
relationship which must be shown by professional evidence.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in April 2003, October 2004, March 2006 and 
August 2006, the RO informed the veteran of its duty to 
assist him in substantiating his claims under the VCAA, and 
the effect of this duty upon his claims.  The letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for left leg 
and left disabilities is denied.

Service connection for peripheral neuropathy is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


